Citation Nr: 1736774	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  12-19 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating, prior to June 24, 2013, and 30 percent thereafter for residuals of traumatic brain injury (TBI) with migraine headaches.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, nervousness, depression, insomnia, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1973 to April 1975, during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for TBI and assigned a noncompensable rating effective November 23, 2009.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  The Court held that, in determining the scope of a claim the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying diagnoses assigned to the Veteran's psychiatric symptoms, the Board recharacterized the issue to the most favorable review of the Veteran's claim for a psychiatric disorder in keeping with the Court's holding in Clemons, as reflected above.

During the pendency of the appeal, an increased disability rating of 30 percent was granted for the Veteran's service-connected TBI, effective June 24, 2013.  See the January 2017 rating decision.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating, unless he expressly indicates otherwise).  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, nervousness, depression, insomnia, nightmares, and posttraumatic stress disorder (PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACTS

1.  Prior to June 24, 2013, the service-connected residuals of the Veteran's TBI included three or more subjective symptoms that mildly interfered with work; instrumentalities of daily living; or work, family, or other close relationships.

2.  From June 24, 2013, the service-connected residuals of the Veteran's TBI include migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.


CONCLUSIONS OF LAW

1.  Prior to June 24, 2013, the criteria for an initial 10 percent rating, and no higher, for the service-connected residuals of TBI are met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, 4.130, Diagnostic Codes 8045, 8100 (2016).

2.  As if June 24, 2013, the criteria for an initial rating in excess of 30 percent for the service-connected residuals of TBI have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, 4.130, Diagnostic Codes 8045, 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

There is no indication in the record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

II.  Merits of the Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2016). 

Each disability must be considered from the point of view of the Veteran working or seeking to work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 
The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diagnostic Code 8045, effective from October 23, 2008, states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.  

Evaluate emotional/behavioral dysfunction under § 4.130 (schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

The need for special monthly compensation is also to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is to be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation assigned is based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.  Id. 

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation based on the same manifestations cannot be assigned.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions is to be assigned.  However, if the manifestations are clearly separable, separate evaluations are assigned for each condition.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1) (2016).

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (2) (2016).

"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (3) (2016).

The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (4) (2016).

Under 38 C.F.R. § 4.124a Diagnostic Code 8100, migraines are rated from 0 percent to 50 percent disabling.  A 50 percent evaluation is warranted for a migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation is warranted for a migraine with a characteristic prostrating attacks occurring on an average once a month over last several months.  A 10 percent evaluation is warranted for a migraine with characteristic prostrating attacks averaging one in 2 months over last several months.  A noncompensable evaluation is warranted for less frequent attacks than the 10 percent evaluation.

The Veteran was afforded a VA examination in August 2010 to evaluate his traumatic brain injury.  In the examination, the Veteran reported that he has headaches three times a week.  He added that he had syncopal episodes, which are sudden attacks of loss of consciousness that lasts for a few seconds.  During the examination, the Veteran reported that his last syncopal episode was three weeks ago, and has had more than 14 episodes.  The Veteran reported insomnia, which he combated with alcohol.  He added that although he falls asleep he often wakes up two to three times a night.  The Veteran did not report any cognitive issues, his memory was intact, had no difficulty concentrating, and was he able to function.  Likewise, the Veteran did not have any visual or audio problems.  Additionally, the Veteran did not report or show any physical issues as a result of the TBI.  His social interactions were appropriate, as was his judgment, motor activity, and orientation.  

An evaluation under level-one impairment for the subjective symptoms for residuals of TBI requires three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound and light.  Here, the Veteran endorsed at least three subjective symptoms during the August 2010 VA examination.  The Veteran had headaches three times a week of varying severity.  The Veteran added that he could work with the headaches, but he preferred to relax.  He suffered from syncopal episodes, which is indicated under the dizziness or vertigo category.  Additionally, the Veteran reported sleep disturbance, stating that he puts himself to sleep with alcohol, but often wakes up 2-3 times a night.  Based on the August 2010 VA examination, the Veteran's subjective symptoms of headaches, dizziness/vertigo, and insomnia closely approximated to the 1 level of impairment for subjective symptoms.

Therefore, based on the foregoing, the Board finds that prior to June 24, 2013, the Veteran's residuals of TBI closely approximate the criteria for a 10 percent rating, and no higher.

From June 24, 2013, the Veteran's service-connected TBI warrants the current 30 percent rating, and no higher.  In a private treatment record dated June 24, 2013, the Veteran reported to Dr. B, that his headaches occurred three times per week and lasted all day.  The Veteran also reported pain and nausea, several times per week, with pain graded at 8 out of 10.  He added that the medication takes the edge off.  Dr. B diagnosed the Veteran with posttraumatic headaches.  Similarly, indicated in a DBQ on October 2016 signed by Dr. B, migraines were diagnosed on June 24, 2013.  The report stated these headaches occur one to three times per week.  Additionally, the report indicated that characteristic prostrating attacks of migraine occur "more frequently than once per month," and that the attacks were frequently prostrating and prolonged.  Dr. R.B. reported that when the Veteran has migraines, you must rest and that impacts his ability to work.  

In a December 2016 VA examination, the Veteran reported headaches twice weekly, and on good weeks, no headaches.  Treatment with Topamax has been very effective in reducing frequency and severity of migraines, according to the examination.  The Veteran reported characteristic prostrating attacks of migraine pain, occurring once every month.  The examiner indicated that the Veteran's headaches are not shown to be very prostrating and prolonged attacks of pain productive of severe economic inadaptability.  Additionally, the examiner stated that the Veteran's headaches do not currently impact work, and are much improved with current treatment.  

The October 2016 DBQ and the December 2016 VA examination are both credible and competent; however, the December 2016 is more comprehensive in that the examiner reviewed the Veteran's entire medical history and provided a detailed opinion, including the effects of treatment.  Conversely, the October disability benefits questionnaire did not appear to take into account the Veteran's history and did not provide a detailed opinion.  Therefore, the Board assigns greater weight to the December 2016 VA examination.

Based on the preponderance of the evidence from June 24, 2013, the Veteran's service-connected TBI does not warrant an increased rating.  A higher evaluation of 50 percent is not warranted because treatment records and the recent VA examination fail to show frequent, completely prostrating, and prolonged attacks productive of sever economic inadaptability.  The Veteran's records indicate that his migraines have improved with treatment and the Veteran, if employed, would not be impacted severely due to his headaches.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Prior to June 24, 2013, a rating of 10 percent, and no higher, for residuals of a traumatic brain injury (TBI) is granted, subject to the laws and regulations governing monetary awards.  

From June 24, 2013, entitlement to an initial rating in excess of 30 percent for residuals of a traumatic brain injury with migraine headaches is denied.


REMAND

The Board must remand the issue of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, nervousness, depression, insomnia, nightmares, and posttraumatic stress disorder (PTSD).

The Veteran was last afforded a VA examination in August 2010 in regards to his claim for an acquired psychiatric disorder.  In that August 2010 VA examination, the Veteran was diagnosed with an anxiety disorder, but the examiner concluded that his mental disorder is loosely related to military service and could not conclude service connection without resorting to mere speculation.  The Veteran's service treatment records indicated that he may have anxiety but the record fell short of a clear diagnosis and there was no evidence of treatment for anxiety.  The Veteran, however, has maintained that his anxiety started during service and his reported symptomatology was supported later by a diagnosis.  Moreover, in a June 2013 private treatment record for the Veteran's TBI, Dr. R.B., gave a secondary diagnosis of PTSD, without providing an explanation for the diagnosis.  Additionally, in private treatment notes from Dr. H.S., the Veteran was noted to have depression around August 2008, where he was seen by a Dr. S.  See February 2010 Medical Treatment Record-Non Government Facility.  However, there does not appear to be medical records of the Veteran's treatment with Dr. S.  As these medical records could potentially support the Veteran's claims, these records should be obtained.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).
Therefore, based on the foregoing, a current VA examination and medical opinion are necessary to determine the Veteran's acquired psychiatric disorder and the etiology of his acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records or private treatment records for the Veteran's treatment of an acquired psychiatric disorder.  Specifically, please obtain the Veteran's treatment record(s) with Dr. S. for depression in or around August 2008.  If any requested records cannot be obtained, the Veteran should be notified.

2.  Upon retrieving all relevant medical evidence and associating it with the electronic file, schedule the Veteran for a VA examination to determine the severity of any acquired psychiatric disorder.  

The examiner who conducts the VA examination (or suitable substitute) is asked to review the claims file (including the discussion in this remand) and provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's acquired psychiatric disorder, to include anxiety, nervousness, depression, insomnia, and posttraumatic stress disorder (PTSD) is related to service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  

3.  Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


